Citation Nr: 1724663	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-25 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression, bipolar disorder, and substance abuse, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1999 to July 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Louisville, Kentucky Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran subsequently moved to Virginia, and the case is now in the jurisdiction of the Roanoke, Virginia VARO.  At the Veteran's request, he was scheduled for a May 2017 Central Office hearing before a member of the Board in Washington, DC; he did not report to that hearing and has not provided any reason for not appearing.  Thus, that hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2010 VA examination report indicates that there are no knee diagnoses, but does not appear to formally address whether there are any other applicable leg diagnoses.  It does note in the opinion provided therein that X-rays of the tibia and fibula were normal bilaterally, but it is unclear whether some other leg condition was found, because the examiner did go on to provide an etiological opinion pertaining to both knee and leg disabilities (and, presumably, a lack of present disability would obviate the need to elaborate on etiology).  Furthermore, the Board notes that a review of the record includes several notations in private treatment records suggesting recurrent leg numbness and nerve pain, as well as radiculopathy in the lower extremities.  As such, the Board finds the February 2010 examination report does not adequately clarify the nature and likely cause of the Veteran's claimed leg disabilities, and a new examination is needed.

Similarly, a July 2013 VA examination report indicates that the Veteran has a current neck disability (consisting of cervical degenerative disc disease (DDD), spondylolisthesis, and intervertebral disc syndrome (IVDS), characterized as discogenic disease), but opined that these disabilities are unrelated to service, to include alleged use of Kevlar vests and backpacks therein.  However, the examiner's stated rationale includes a notation that Kevlar vests are protective and that backpacks, when properly strapped, exert equal force upon the shoulder and back such that they would prevent excessive or constant strain.  There is an odd, implicit assumption here that the use of such equipment was somehow perfectly or uniformly proper throughout the Veteran's service, and no consideration is given to the possibility or even likelihood that the Veteran may have indeed suffered constant or excessive strain from improper application of equipment.  Moreover, the examiner acknowledges that "body frame, height, and weight are variables that determine a soldier's endurance and capacity to carry equipment and backpacks," but does not assess how the Veteran's personal body frame, height, and weight in service factored into the overall negative opinion.  Thus, that opinion is also inadequate.

The Board also notes that a February 2010 VA psychiatric examination report diagnosed bipolar disorder with the most recent episode being depressive, but opined that such disability is unlikely to have been caused by or related to her bilateral knee pain or bilateral leg condition.  However, the rationale for that opinion includes a finding that the depression is likely to have been exacerbated by her chronic pain problems.  This directly supports the Veteran's alleged secondary theory of entitlement, which remains inextricably intertwined with the other claims on appeal.  Thus, consideration of this matter must be deferred, pending resolution of the other matters on appeal. 

Finally, as this case must be remanded for further development for other reasons, the Board finds it prudent to make another attempt to obtain any outstanding records of private or VA treatment the Veteran has received for her disabilities on appeal, to specifically include records from a Dr. Kahn, whom she has repeatedly alleged provided a diagnosis and treatment for a pinched nerve in her neck shortly after her military separation.


Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities on appeal, TO SPECIFICALLY INCLUDE a third attempt to secure records from a Dr. Kahn that the Veteran alleges show a diagnosis and treatment for a pinched neck nerve just after separation.

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely cause of the claimed bilateral leg disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each leg disability entity found.  In so finding, the examiner should consider and discuss, as necessary, the significance of notations or suggestions of bilateral leg radiating pain, numbness, radiculopathy, or neuropathy in the record.  

b. For each leg disability entity diagnosed, the examiner should opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to the Veteran's service or injuries therein, TO SPECIFICALLY INCLUDE BUT NOT LIMITED TO notations of knee and shin pain, metatarsophalangeal and proximal tibia stress reaction, right leg pain, hyperextended soft tissue injury, left knee patellofemoral pain syndrome, general history of strain, and other related complaints in her service treatment records (STRs).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by an orthopedic spine specialist to clarify the likely cause of her claimed neck disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's cervical spine DDD and IVDS are related to her service, to include continuous use of Kevlar vests, backpacks, or heavy gear, or any impingement, strain, or other injury from such use, therein.  

The examiner should specifically consider and discuss the possibility that such items were equipped either improperly or less than ideally, and the likely aggregate effect of such use throughout service.  The examiner should also consider and discuss, as necessary, the significance of the Veteran's reported diagnosis and treatment for a pinched neck nerve shortly after discharge.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

